Citation Nr: 0937740	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error exists in Regional 
Office decisions of September 2003 and July 2004 that denied 
service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
November 1989.  The appellant seeks benefits as the Veteran's 
surviving spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board interprets the appellant's February 2006 statement 
as an application to reopen a claim of service connection for 
the cause of the Veteran's death.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In September 2003 and July 2004 rating decisions, the RO 
denied service connection for the cause of the Veteran's 
death; the appellant was notified of the determinations and 
of her appellate rights, but did perfect an appeal.

2.  The correct facts, as they were known in September 2003 
and July 2004 were accurately reported, and the statutory or 
regulatory provisions extant at the time, were correctly 
applied.

3.  There was a tenable evidentiary basis to support the RO's 
September 2003 and July 2004 determinations.


CONCLUSIONS OF LAW

The RO's September 2003 and July 2004 rating decisions that 
denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death were not 
clearly and unmistakably erroneous and became final.  
38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, notice is not required because the issue 
presented involves a review of a prior final Regional Office 
decision on the basis of clear and unmistakable error (CUE).  
See Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. 
Principi, 15 Vet. App. 407 (2002).  

The Veteran served as an aviation ordnanceman in the U.S. 
Navy, retiring as a Senior Chief Petty Officer.  The record 
shows that the Veteran and the appellant were married for 
greater than one year at the time of his death.  The 
appellant contends that the Veteran's hypertension and 
varicose veins were contributing causes of death. 

In December 2001, the RO denied service connection for the 
cause of death.  In May 2002, the appellant submitted 
correspondence which she noted was not a notice of 
disagreement but rather a petition to reopen the claim for 
service connection for the cause of death.  In September 
2003, the RO reopened the claim but denied service connection 
on the merits.  The appellant expressed timely disagreement, 
and the RO issued another decision and statement of the case 
in July 2004 with instructions on the requirements to perfect 
an appeal.  No response was received, and in the absence of 
clear and unmistakable error, the decisions became final.  
38 U.S.C.A. § 7105.   

Once a decision of the RO becomes final, the decision can be 
reversed or amended when evidence establishes "clear and 
unmistakable error" (CUE) was made in the adjudication.  
38 C.F.R. § 3.105.  For CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,

(2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and

(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made." 
Russell, 3 Vet. App. at 313. "It must always be remembered 
that CUE is a very specific and rare kind of error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993). A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).

In a February 2006 claim contending CUE in the RO decisions 
of September 2003 and July 2004, the appellant contended that 
error was the determination that hypertension was not a 
contributing cause of death.  

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).  

The Veteran died on October [redacted], 2001.  The immediate cause of 
death listed on the death certificate was metastatic colon 
cancer due to or as a consequence of hypertension and 
varicose veins.  The Veteran's attending surgeon certified 
the immediate and contributing causes of death.  At the time 
of his death, the Veteran had the following service-connected 
disabilities:  bilateral varicose veins of the lower 
extremities, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; and left ear hearing loss and 
right shoulder bursitis, both rated as noncompensable.  

Service treatment records are silent for any symptoms, 
diagnosis, or treatment for colon cancer.  In a November 1989 
retirement physical examination, a military physician noted a 
history of high blood pressure secondary to obesity and lower 
extremity varicose veins.  No other cardiovascular disease 
was noted.  

In February 1970, a VA examiner noted the Veteran's reports 
that he had been monitored for high blood pressure since 1979 
but had never been treated with medication or diagnosed with 
complications.  The Veteran also reported having varicose 
veins since 1971 and was recently fitted with compression 
stockings.  The examiner diagnosed moderate, untreated 
hypertension and moderate varicose veins of both lower 
extremities but no other cardiovascular disorders.  

The file contains extensive records of hospital treatment at 
a military hospital in August and September 1999 including 
major abdominal surgery for colon cancer.  The records 
included electrocardiograms marked by evaluators as abnormal 
and a portable X-ray evaluated by a radiologist as showing 
findings compatible with congestive heart failure.  However, 
a September 1999 hospital discharge summary prepared by the 
attending surgeon did not include a clinical diagnosis or 
description of treatment for cardiovascular disease.  

In correspondence in April 2000, the attending surgeon noted 
that the Veteran had been diagnosed with metastatic colon 
cancer and was undergoing chemotherapy.  Records of computed 
tomography scans obtained in December 2000 showed multiple 
pulmonary nodules consistent with pulmonary metastasis.  

In an April 2002 letter to the RO, the attending surgeon 
noted that the Veteran had been prescribed three medications 
for hypertension which indicated a significant level of 
cardiovascular disease.  The surgeon noted that hypertension 
has a detrimental effect on all body organ systems.  He noted 
that the disease in the Veteran's case limited his ability to 
compensate for the physiologic derangements resulting from 
metastatic cancer and limited his ability to tolerate the 
strenuous therapy needed to treat the disease.  The surgeon 
opined that the Veteran's cancer and hypertension combined to 
cause his death.     

In June 2003, a VA physician noted a review of the claims 
file.  The physician noted his disagreement with the opinion 
provided by the attending surgeon.  The physician noted that 
colon cancer is not caused by hypertension.  He further noted 
that there was no evidence in medical literature that 
cardiovascular disease would limit the ability to compensate 
for the derangements of metastatic cancer or that 
chemotherapy or treatment for colon cancer was affected by a 
person with hypertension or cardiovascular disease.  The 
physician opined that there was no relationship between the 
Veteran's service-connected disorders and the cause of death 
or his ability to tolerate treatment for his conditions.  

In September 2003, the RO reopened the appellant's claim for 
service connection for the cause of death but denied the 
claim on the merits.  

In April 2004, the appellant submitted outpatient treatment 
records for the Veteran at the military clinic associated 
with the hospital in which he received cancer surgery and 
treatment from July 1997 to March 2000.  The records showed 
on-going diagnosis and medication for hypertension but no 
diagnosis of any other cardiovascular disease. 

In July 2004, the RO again reviewed the evidence, denied the 
claim on the merits, and provided a statement of the case 
with excerpts of the statutes and regulations in effect at 
the time relevant to a determination that a service-connected 
disability was a primary or contributing cause of death. 

In August 2009, the Veteran's representative submitted a 
medical treatise that addressed whether certain angiogenesis 
inhibitors cause an increase in blood pressure.  However, as 
the evidence was not of record at the time of the RO 
decisions in September 2003 and July 2004, it may not be 
considered in a determination of CUE. 

The Board concludes that there is no clear and unmistakable 
error in RO decisions in September 2003 and July 2004.   The 
Board notes that the specific error contended by the 
appellant is that hypertension should have been found to be a 
contributing cause of death.  The appellant did not identify 
and the Board does not find any statutory or regulatory 
provisions extant at the time that were overlooked or that 
were applied but not relevant to the Veteran's cause of 
death.  There is no indication in the record that correct 
facts relevant to the Veteran's symptoms, diagnoses, and 
treatment, as they were known at the time, were not before or 
considered by the adjudicator. 

The appellant contends that the statute and regulatory 
provisions regarding a contributory cause of death were 
incorrectly applied.  However, the Board concludes that the 
RO considered the relevant criteria and all the evidence of 
record including the death certification by the attending 
surgeon and the opposing opinions by the attending surgeon 
and VA consulting physician and determined the outcome by 
weighing the probative value of this evidence.  The appellant 
contends that additional probative weight should have been 
assigned to the opinion of the attending surgeon because he 
had personally treated the Veteran and was most familiar with 
his diseases.  Regrettably, the Board concludes that revision 
of the RO decisions of September 2003 and July 2004 on the 
basis of clear and unmistakable error is not warranted 
because the contended error is disagreement as to how the 
facts were weighed or evaluated and is not the rare kind of 
error of fact or law that compels the undebatable conclusion, 
to which reasonable minds could not differ, that the result 
in the decision in question would have been manifestly 
different but for the error.  


ORDER

Revision or reversal on the basis of clear and unmistakable 
error of RO decisions of September 2003 and July 2004 that 
denied service connection for the cause of the Veteran's 
death is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


